DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention
Claims 1-20 are presented and pending in the application.

Official Notice
After careful consideration and search of the recited claimed invention, the examiner finds, as supported by the prior art of records provided by the applicant & the search by the examiner, the limitations of the dependent claims 2-4, 8-9, 14-16 and 18-20 are directed to logic circuit connecting elements that are well-known and commonly practiced in the art/industry; therefore, the examiner takes official notice on the well-known and commonly practiced in the art/industry. 
Allowable Subject Matter
Claims 5-7, 10-12 & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-9 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell et al. (US 2015/0370296 A1).
The Purcell reference teaches the functionally equivalent limitations of the recited claimed invention, when the examiner applies broadest reasonable limitations, as follows:
Claims 1-4, 8-9, & 13-19
			Teaching of Purcell reference teachings
1. A system, comprising: a plurality of sequencers each configured to provide 
Teachings of figures 1-2, (102a…102n)
a number of sequenced output signals responsive to assertion of a respective sequencer enable signal provided thereto; and 
Teachings of figures 1-2, par. 18, “102a…102n may power sequence at least one power group 110, 112, in accordance with a power sequencing protocol”
chaining circuitry coupled to the plurality of sequencers and comprising logic to: 
Teachings of figures 1-2, (104)
responsive to assertion of a primary enable signal received thereby, 
Teachings of figures 1-2, par. 20, “104 receives a power request to power up the system 100 from a first power state to a second power state”
assert respective sequencer enable signals provided to the plurality of sequencers in accordance with a first sequence; and 
Teachings of figures 1-2, par. 20, “104 may output onto the command bus 116 a command to perform a power-up power sequencing protocol”
responsive to deassertion of the primary enable signal, 
Teachings of figures 1-2, par. 20, “Likewise, if the master power sequencer 1-4 receives a power request to power down the system 100 (such as, e.g., from the second power sate to the first power state)”
assert the respective sequencer enable signals provided to the plurality of sequencers in accordance with a second sequence.  
Teachings of figures 1-2, par. 20, “104 may output onto the command bus 116 a command to perform a power down power sequencing protocol”

2. The system of claim 1, wherein the second sequence is a reverse order of the first sequence.  
Obvious teachings of figures 1-2, par. 13, “master power sequencer issues command separately to each slave power sequencer for transitioning through a power sequencer for transitioning though a power sequencing protocol…therefore, the code generally must be tailored to each unique platform”

3. The system of claim 1, wherein the sequenced output signals are provided to a number of components of the system.  
Teachings of figures 1-2, par. 18, “102a…102n may power sequence at least one power group 110, 112, in accordance with a power sequencing protocol”

4. The system of claim 3, wherein is the number of components comprise a number of voltage regulators whose outputs are provided to a number of memory devices of the system.  
Obvious teachings of figures 1-2, par. 17, “a memory subsystem…, power up or down…by voltage regulator modules”

8. The system of claim 1, wherein the third logic gate is an OR gate.  
Obvious teachings of well-known & commonly practiced features in the art.

9. The system of claim 8, wherein each of the plurality of sequencers is a separate sequencer.  
Teachings of figures 1-2, (102a…102n)

13. A method, comprising: asserting a primary enable signal provided to 
Teachings of figures 1-2, par. 20, “104 receives a power request to power up the system 100 from a first power state to a second power state”
chaining circuitry coupled to a plurality of sequencers; 
Teachings of figures 1-2, (104)
responsive to assertion of the primary enable signal, 
Teachings of figures 1-2, par. 20, “104 receives a power request to power up the system 100 from a first power state to a second power state”
asserting, via the chaining circuitry and in accordance with a first sequence, respective sequencer enable signals provided to the plurality of sequencers; 
Teachings of figures 1-2, par. 20, “104 may output onto the command bus 116 a command to perform a power-up power sequencing protocol”
responsive to deassertion of the primary enable signal, 
Teachings of figures 1-2, par. 20, “Likewise, if the master power sequencer 1-4 receives a power request to power down the system 100 (such as, e.g., from the second power sate to the first power state)”
deasserting, via the chaining circuitry and in accordance with a second sequence, the respective sequencer enable signals provided to the plurality of sequencers.  
Teachings of figures 1-2, par. 20, “104 may output onto the command bus 116 a command to perform a power down power sequencing protocol”

14. The method of claim 13, wherein the plurality of sequencers are separate sequencer integrated circuits, 
Teachings of figures 1-2, (102a…102n)
wherein the chaining circuitry comprises a plurality of logic gates, and wherein the method includes providing an output signal of each of the plurality of sequencers to an input of at least one of the plurality of logic gates.  
Obvious teachings of figures 1-2, Master (204)

15. The method of claim 13, wherein the plurality of sequencers comprises at least three sequencers, and wherein the least three sequencers are configured to sequence power rails in association with powering up and powering down a memory device.  
Teachings of figures 1-2, par. 17, “for ensuring that the system’s voltage rails maintain the proper timing and voltage inter-relationship during all operation conditions”

16. The method of claim 13, wherein the chaining circuitry comprises a plurality of logic OR gates, and wherein the method comprises providing the master enable signal to the plurality of logic OR gates.
Well-known & commonly practiced features in the art

17. A system, comprising: a first sequencer configured to provide a first plurality of sequenced output signals; a second sequencer configured to provide a second plurality of sequenced output signals; and a third sequencer configured to provide a third plurality of sequenced output signals; 
Teachings of figures 1-2, par. 18, “102a…102n may power sequence at least one power group 110, 112, in accordance with a power sequencing protocol”
wherein the first, second, and third sequencers are coupled, via chaining circuitry, 
Teachings of figures 1-2 where (102a…102n) are coupled, via (104)
in a feed-forward and a feed-backward manner such that: responsive to assertion of a primary enable signal provided to the chaining circuitry, 
Teachings of figures 1-2, par. 20, “104 receives a power request to power up the system 100 from a first power state to a second power state”

Teachings of figures 1-2, par. 20, “104 may output onto the command bus 116 a command to perform a power-up power sequencing protocol”
responsive to a subsequent deassertion of the primary enable signal, 
Teachings of figures 1-2, par. 20, “Likewise, if the master power sequencer 1-4 receives a power request to power down the system 100 (such as, e.g., from the second power sate to the first power state)”
the sequencer enable signals provided to the respective first, second, and third sequencers are deasserted in a second order.  
Teachings of figures 1-2, par. 20, “104 may output onto the command bus 116 a command to perform a power down power sequencing protocol”

18. The system of claim 17, wherein the chaining circuitry comprises a plurality of logic AND gates and a plurality of logic OR gates.  
Well-known & commonly practiced features in the art.

19. The system of claim 17, wherein the system comprises a non-volatile dual in-line memory module, and wherein the first, second, and third plurality of sequenced output signals are provided to voltage regulators configured to provide rail voltage signals to a number of memory devices.  
Obvious teachings of figures 1-2, par. 17, “a memory subsystem…, power up or down…by voltage regulator modules”

The examiner notes that the Purcell reference does not expressly or identically disclose the limitations regarding the claimed, specific, “order” or ”sequence”; however, such not expressly disclosed limitations are an obvious features or functions of the Purcell reference teachings of, in par. [0013], “master power sequencer issues separate commands to the separate power sequencers to enable/disable specific power groups…the code generally must be tailored to each unique platform”[emphasis added].  The examiner notes that the teachings of the Purcell reference clearly suggests or includes all possible sequences or orders that can be tailored to the designing system; therefore, it would have been obvious to one having ordinary skill in the art to come up with the claimed invention from the teachings of the Purcell reference before the effective filing date of the present invention when the examiner applies the broadest reasonable interpretations to the recited claimed invention, for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181